Name: Council Regulation (EEC) No 220/83 of 25 January 1983 amending Regulation (EEC) No 2767/75 laying down general rules for the system of 'pilot products and derived products' enabling additional amounts to be fixed for pigmeat
 Type: Regulation
 Subject Matter: EU finance;  foodstuff;  animal product;  tariff policy
 Date Published: nan

 29 . 1 . 83 Official Journal of the European Communities No L 27/3 COUNCIL REGULATION (EEC) No 220/83 of 25 January 1983 amending Regulation (EEC) No 2767/75 laying down general rules for the system of 'pilot products and derived products' enabling additional amounts to be fixed for pigmeat HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2767/75 is hereby amended as follows : 1 . Article 1 shall be replaced by the following : 'Article 1 The pilot products and the derived products relat ­ ing to each of these products shall be as shown in the Annex.' 2 . Article 4 shall be deleted. 3 . Annex I shall be replaced by the Annex to this Regulation . 4. Annex II shall be deleted. Article 2 This Regulation shall enter into force on 1 February 1983 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 13 (4) thereof, Having regard to the proposal from the Commission, Whereas, for certain pigmeat products, the Common Customs Tariff has been amended by Regulations (EEC) No 2791 /82 (3) and (EEC) No 3602/82 (4) ; whereas Regulation (EEC) No 2767/75 (*) should be correspondingly amended, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Council The President J. ERTL (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 295, 21 . 10 . 1982, p. 4 . (4) OJ No L 376, 31 . 12 . 1982, p. 23 . (*) OJ No L 282, 1 . 11 . 1975, p. 29 . No L 27/4 Official Journal of the European Communities 29. 1 . 83 ANNEX ANNEX List of pilot products and derived products in respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 I CCTheading No Description Pilot Product 02.01 A III a) 1 Meat of domestic swine in whole carcases or half-carcases Derived products 02.01 A III a) Meat of domestic swine, fresh, chilled or frozen : 6 . Other : bb) Other 02.06 B I a) Meat of domestic swine, salted or in brine : 7. Other 02.06 B I b) Meat of domestic swine, dried or smoked : 5 . Other Pilot product 02.01 A III a) 2 Legs and parts thereof Derived products 02.01 A III a) Meat of domestic swine, fresh, chilled or frozen : 6 . Other : bb) Other 02.06 B I a) Meat of domestic swine, salted or in brine : 7 . Other 02.06 B I b) Meat of domestic swine, dried or smoked : 1 . Legs an parts thereof 5 . Other 16.01 Sausages and the like , of meat, meat offal or animal blood : B Other : I Sausages , dry or for spreading, uncooked l 16.02 Other prepared or preserved meat or meat offal : B Other : III Other : a) 2 Containing meat or offal of domestic swine, and containing by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 1 1 . Hams, or loins, (excluding collars) ; parts thereof 33 . Other Pilot product 02.01 A III a) 3 Fore-ends or shoulders, parts thereof Derived products 02.01 A III a) Meat of domestic swine, fresh, chilled or frozen : 6 . Other : bb) Other 02.06 B la) Meat of domestic swine, salted or in brine : 7. Other 02.06 B lb) Meat of domestic swine, dried or smoked : 2. Fore-ends or shoulders, parts thereof 5. Other 29 . 1 . 83 Official Journal of the European Communities No L 27/5 CCT heading No Description 16.01 Sausages and the like , of meat, meat offal or animal blood : B Other : I II Sausages, dry or for spreading, uncooked Other 16.02 Other prepared or preserved meat or meat offal : B Other : III Other : a) 2 Containing meat or offal of domestic swine, and containing by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 22. Collars or shoulders, parts thereof 33 . Other bb) 40 % or more but less than 80 % of meat or offal, of any kind, including fats of any kind or origin cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin Pilot product 02.01 A III a) 4 Loins and parts thereof Derived products 02.01 A III a) Meat of domestic swine, fresh, chilled or frozen : 6 . Other : bb) Other 02.06 B I a) Meat of domestic swine, salted or in brine : 7. Other 02.06 B I b) Meat of domestic swine, dried or smoked : 3 . Loins and parts thereof 5 . Other 16.02 Other prepared or preserved meat or meat offal : B Other : III Other : a) 2 Containing meat or offal of domestic swine, and containing by weight : aa) 80 % or more of meat of offal of any kind, including fats of any kind or origin : 1 1 . Hams, or loins (excluding collars) ; parts thereof Pilot product 02.01 A III a) 5 Bellies and parts thereof Derived products 02.01 A III a) Meat of domestic swine, fresh, chilled or frozen : 6 . Other : bb) Other 02.06 B I a) Meat of domestic swine, salted or in brine : 7 . Other 02.06 B I b) Meat of domestic swine, dried or smoked : 4 . Bellies and parts thereof 5 . Other No L 27/6 Official Journal of the European Communities 29 . 1 . 83 CCT heading No Description 16.02 Other prepared or preserved meat or meat offal : B Other : III Other : a) 2 Containing meat or offal of domestic swine, and containing by weight : bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin cc) Less than 40 % of meat or offal of any kind, including fats of any kind or origin Pilot products 02.05 A I Subcutaneous pig fat, fresh, chilled, frozen, salted or in brine Derived products 02.05 A II Subcutaneous pig fat, dried or smoked 02.05 B Pig fat, other than that falling within subheading A 16.01 Sausages and the like, of meat, meat offal or animal blood : B Other : I Sausages, dry or for spreading, uncooked II Other 16.02 Other prepared or preserved meat or meat offal : B Other : III Other : a) 2 Containing meat or offal of domestic swine, and containing by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 33 . Other bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin Pilot product 02.06 B I a) 1 Bacon sides or spencers Derived products 02.06 B I a) Meat of domestic swine, salted or in brine : 2. 3/4 sides or middles 7. Other 02.06 B I b) Meat of domestic swine, dried or smoked : 1 . Hams and parts thereof 2 . Fore-ends or shoulders ; parts thereof 3 . Loins and parts thereof 4. Bellies and parts thereof 5 . Other'